Case 2:21-cv-01682-GJP Document1 Filed 04/09/21 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

GREENWOOD RACING INC., GREENWOOD _ : Civil Action No.
GAMING AND ENTERTAINMENT INC.,
RACETRACK OP CO., CITY TURF CLUB OP
CO., TURF CLUB OP CO. and ACRA TURF
CLUB, LLC
Plaintiffs

Vv.

AMERICAN GUARANTEE AND LIABILITY
INSURANCE COMPANY and STEADFAST
INSURANCE COMPANY,

Defendants.

 

NOTICE OF REMOVAL

Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendants American Guarantee and Liability
Insurance Co. (“AGLIC”) and Steadfast Insurance Company (“Steadfast”) hereby remove this
action from the Court of Common Pleas of Bucks County, Pennsylvania to the United States
District Court for the Eastern District of Pennsylvania. In support of removal, AGLIC and
Steadfast assert the following grounds:

1. This civil action is subject to removal as it is within the Court’s original
jurisdiction pursuant to 28 U.S.C. § 1332 (a)(1) because the matter in controversy exceeds the
sum of $75,000, exclusive of interests and costs, and is between citizens of different states.

A. Plaintiff Greenwood Racing Inc., along with its owned operating subsidiaries
Greenwood Gaming and Entertainment Inc., Racetrack Op Co., City Turf Club Op Co., Turf
Club Op Co. and ACRA Turf Club, LLC, filed this action, captioned as Greenwood Racing Inc.

et al. v. American Guarantee And Liability Ins. Co. and Steadfast Ins. Co., Docket No. 2021-
Case 2:21-cv-01682-GJP Document1 Filed 04/09/21 Page 2 of 4

01216-0 in the Court of Common Pleas of Bucks County, Pennsylvania. A copy of the
Complaint is attached hereto as Exhibit A.

oF The Complaint was served on Defendants on or about March 11, 2021.

4. Complete diversity exists because, as set forth in the Complaint, Plaintiffs are
citizens of Pennsylvania, Delaware and New Jersey -- Greenwood Racing Inc. is a Delaware
Corporation, headquartered in Pennsylvania, Plaintiffs Greenwood Gaming and Entertainment,
Inc., Racetrack Op Co., City Turf Club Op Co., Turf Club Op Co. are Delaware Corporations
also headquartered in Pennsylvania, and ACRA Turf Club, LLC, is a New Jersey LLC with it
principle place of business in Pennsylvania and is an owned subsidiary of Greenwood Racing
Inc. and, upon information and belief, has no members who are citizens of either New York or
Illinois.-- , while Defendants are Citizens of New York and Illinois -- American Guarantee and
Liability Insurance Company is a New York Corporation, headquartered in Illinois and Steadfast
Insurance Company is a Illinois Corporation, headquartered in Illinois.

Dy Because Plaintiffs are citizens of different states than the Defendants, complete
diversity exists.

6. Further, because Plaintiffs seek, inter alia, a declaration that Defendants are
obligated to pay all of Plaintiffs’ accrued losses, and further estimate, in paragraph 72 of the
Complaint, that these losses could be up to the $850,000,000, there is no question that the
amount in controversy exceeds $75,000 as well as the arbitration limit of $150,000.

7. This notice is timely under 28 U.S.C. § 1446(b).

8. The Eastern District of Pennsylvania is the proper venue for removal

because the state court where this action is pending is located within this District.
Case 2:21-cv-01682-GJP Document1 Filed 04/09/21 Page 3 of 4

9. Contemporaneously with the filing of this notice of removal, Defendants have
provided Plaintiffs’ counsel with written notice of this filing and will file a true and accurate
copy of this Notice, together with all exhibits, with the Court of Common Pleas of Bucks
County, Pennsylvania as required by 28 U.S.C. § 1446(d).

10. A copy of the docket report and all documents filed in the State Court are attached
as Exhibit B.

By filing this Notice for Removal, AGLIC and Steadfast do not waive any of their
potential defenses or counterclaims to Plaintiffs’ Complaint.

WHEREFORE, without waiving any of their potential defenses or counterclaims,
Defendants AGLIC and Steadfast respectfully request that this action be removed from the Court
of Common Pleas of Bucks County, Pennsylvania, Docket No. 2021-01216-0, to this Court, and
that there be no further proceedings in the state court unless and until this case is remanded.

Dated: April 9, 2021

Res Ul say ai
4 Y

    

  

Wile».

 

; — William Wilson
Wiggin and Dana LLP Mound Cotton Wollan & Greengrass LLP
Two Liberty Place, Suite 2925 30A Vreeland Road - Suite 210
50 S. 16th Street Florham Park, NJ 07932
Philadelphia, PA 19102
skennedy(@wiggin.com wwilson@moundcotton.com
Attorneys for American Guarantee Attorneys for Steadfast Ins. Co.

And Liability Insurance Company
Case 2:21-cv-01682-GJP Document1 Filed 04/09/21 Page 4 of 4

CERTIFICATE OF SERVICE
I, Susan M. Kennedy, hereby certify that on this 9th day of April 2020 , a true and correct
copy of the foregoing with all exhibits, was filed with the Court of Common Pleas of Bucks
County, Pennsylvania and served upon the attorney for the Plaintiffs via the Bucks County

Electronic Filing System, with a copy via email and Hand Delivery addressed as follows:

Michael A. Iannucci
Justin F. Lavella
BLANK ROME LLP
One Logan Square

130 N. 18th Street
Philadelphia, PA 19103

/s/ Susan M. Kennedy
